

Exhibit 10.1


Norfolk Southern Corporation
Optional Executive Physical Examination Program
Effective July 26, 2019, the Board of Directors of Norfolk Southern Corporation
revised the existing optional executive physical examination program to include
executives employed at the level of senior vice president and above. The
physical examinations may be performed by a physician and/or facility selected
at the executive’s sole discretion, and executives will continue to be
reimbursed for up to $10,000 per year for such examinations.


